—Appeal from a judgment of the Supreme Court (Harris, J.), entered June 3, 1997 in Albany County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition for lack of personal jurisdiction.
Petitioner, an inmate at Wende Correctional Facility in Erie County, commenced this proceeding challenging a determination of respondents which found him guilty of violating the prison disciplinary rule that prohibits the unauthorized use of a controlled substance. Inasmuch as the record fails to establish that petitioner served a signed order to show cause upon respondents and the Attorney-General as directed therein, *802Supreme Court properly dismissed the petition for lack of personal jurisdiction (see, CPLR 3211 [a] [8]; see also, Matter of Arroyo v Coombe, 239 AD2d 634, lv denied 90 NY2d 812); accordingly, we affirm.
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.